Ct. App. Cal., 1st App. Dist. Motion of appellant to note probable jurisdiction and to hear case in tandem with No. 81-349, Chicago Bridge & Iron Co. v. Caterpillar Tractor Co. [probable jurisdiction noted, ante, p. 1029]; No. 80-2015, ASARCO Inc. v. Idaho State Tax Commission [probable jurisdiction noted, ante, p. 812]; and No. 80-1745, F. W. Woolworth Co. v. Taxation and Revenue Department of New Mexico [probable jurisdiction noted, ante, p. 812], denied.
Justice Powell took no part in the consideration or decision of this motion.